Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
This communication is a first Office Action on the Merits. Claims 1-8, 10-20, as originally filed 09 SEP. 2021, are pending and have been considered as follows:

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 SEP. 2021 has been entered.

Claim Rejections - 35 USC § 103
THE TEXT OF THOSE SECTIONS OF TITLE 35, U.S. CODE NOT INCLUDED IN THIS ACTION CAN BE FOUND IN A PRIOR OFFICE ACTION.
Claim 1, 4 rejected under 35 U.S.C. 103 as being unpatentable over CROSS US 3205106 A (Cross) in view of MORA US 3388509 A (Mora).
As per claim 1 the primary reference of Cross teaches an inflatable structural member (inflatable structural panel 10, FIG. 1) comprising: 

an interior (skin 14, FIG. 1); 
a pressure relief valve (valve 35, FIG. 1); and
a plurality of filaments (flexible strands or drop threads 28, FIG. 1) extending between said exterior and interior.
Cross fails to explicitly disclose:
a first flange extending outwardly from the exterior in a first direction;
a second flange extending outwardly from the interior in the first direction; and 
Mora teaches such flanges extending as claimed, specifically:
a first flange (portion of 40 extending upwards as shown towards double chambered inflatable member 50, FIG. 6) extending outwardly from the exterior in a first direction;
a second flange (portion of 42 extending upwards as shown towards double chambered inflatable member 50, FIG. 6) extending outwardly from the interior in the first direction; and 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Cross by including the extending portions as taught by Mora in order to attach the assembly to a structural member thereby forming a wall for use in a structure.

As per claim 4 Cross in view of Mora teaches the limitation according to claim 1 and Cross further discloses an airtight void (see "skins are brought together on all sides to make a closed inflatable structure" 2:42), wherein said plurality of 
In other words, the examiner's position is that the drop yarns most proximate area 30 inherently are placed in tension when the inner and outer members are expanded in response to inflation which would drive the members apart at least somewhat.
However, in the alternative, if Cross in view of Mora does not disclose "in tension", then it certainly would have been obvious to a skilled artisan art at the time of filing to modify the drop yarns most proximate area 30 of Cross by including the tensioning of the yarns as an obvious design choice in order to allow the panel to only bulge at the desired area and not at the edge of the desired area.

Claim 2 rejected under 35 U.S.C. 103 as being unpatentable over Cross in view of Mora as applied to claim 1 above, and further in view of MARSHALL WO 03085226 A1 (Marshall).
As per claim 2 Cross in view of Mora teaches the limitation according to claim 1 but fails to explicitly disclose:
a port.
Marshall teaches such a port capable of use between the extending portions and a structural member, specifically:
a port ("There could conveniently be a pressure relief valve between the inflation device and the inflation tube to avoid over-pressurization" p.9:ln.31).
.

Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Cross in view of Mora as applied to claim 1 above and further in view of SIERRA CAMARENA MANUEL et al. WO 2010041919 A1 (Sierra).
As per claim 3 Cross in view of Mora teaches the limitation according to claim 1 and Mora further discloses the flanges can be provided with connections to a structural member (see portions of 40 and 42 extending upwards as shown towards and being connected to double chambered inflatable member 50, FIG. 6). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Cross in view of Mora by providing for the first and second —or interior and exterior— portions to be connected to the structural members as taught by Mora in order to render them airtight, but the combination fails to explicitly disclose:
a length of hook and loop fasteners positioned along an interior surface of each of the first and second flanges. 
Sierra teaches such a fastener in an inflatable tube assembly, specifically:
a length of hook and loop fasteners ("Velcro rings located at the ends of the connecting tubes" abstract) positioned along an interior surface of each of the first and second flanges.
.

Claim 5-8, 10-12 rejected under 35 U.S.C. 103 as being unpatentable over Cross in view of Mora and Sierra.
As per claim 5 the primary reference of Cross teaches at least one inflatable panel (inflatable structural panel 10, FIG. 1) capable of use in an inflatable shelter, the panel having a pressure relief valve (valve 35, FIG. 1), 
an exterior (skin 12, FIG. 1);
an interior (skin 14, FIG. 1); and 
a plurality of filaments (flexible strands or drop threads 28, FIG. 1).
the inflatable panel as part of panel inflatable shelter
the panel further comprising a first flange extending outwardly from the exterior,
the panel further comprising a second flange extending outwardly from the interior, 
wherein a length of hook and loop fasteners is positioned along an interior surface of each of the first and second flanges; and 
at least one column, wherein each of said at least one inflatable panel and the at least one column further comprises an airtight void with a plurality of filaments positioned in said airtight void.
Mora teaches such flanges extending as claimed for engaging a column and thereby forming a shelter, specifically:
the inflatable panel as part of panel inflatable shelter (see FIG. 1; this is recognized as a shelter as broadly claimed)
the panel further a first flange (portion of 40 extending upwards as shown towards double chambered inflatable member 50, FIG. 6) extending outwardly from the exterior;
a second flange (portion of 42 extending upwards as shown towards double chambered inflatable member 50, FIG. 6) extending outwardly from the interior; and 
at least one column (double chambered inflatable member 50, FIG. 6), wherein each of said at least one inflatable panel and the at least one column further comprises an airtight void (see for example "Closing the opposite ends of each inflatable member to render them airtight are end pieces 28" 2:9-10; this is recognized as teaching the elements disclosed are understood to be airtight unless otherwise required) with a plurality of filaments (see inflatable tubular members 22 discussed throughout; these are considered functional equivalents to the "filaments" required by the primary reference) positioned in said airtight void (see FIG. 6).

Sierra teaches such a fastener in an inflatable tube assembly, specifically:
wherein a length of hook and loop fasteners is positioned along an interior surface of each of the first and second flanges ("Velcro rings located at the ends of the connecting tubes" abstract).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Cross in view of Mora by substituting the Velcro connections as taught by Sierra in order to selectively couple the members in a way which would expedite their disassembly which would have the effect of making the assembly easier to assemble.

As per claim 6 Cross in view of Mora and Sierra teaches the limitation according to claim 5 and Sierra further discloses the structure further comprising a roof (FIG. 1). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Cross in view of Mora and Sierra by including the panel as a roof as taught by Sierra in order to provide an enclosure protected from debris descending from above.
 
As per claim 7 Cross in view of Mora and Sierra teaches the limitation according to claim 5 and Sierra further discloses at least one ingress point (see opening at 

As per claim 8 Cross in view of Mora and Sierra teaches the limitation according to claim 5 and Sierra further discloses at least one cross member (see large bulging members extending from lower left to upper right). It would have been obvious to one of ordinary skill in the art at the time of filing to modify assembly of Cross in view of Mora and Sierra by including the cross members as taught by Sierra in order to provide mounting points for roof members.

As per claim 10 Cross in view of Mora and Sierra teaches the limitation according to claim 5 and Sierra further discloses at least one inflatable panel is connected to at least one of the following: (a) a roof; and (b) a cross member (see each member "connected to" a "cross member", FIG. 1). It would have been obvious to one of ordinary skill in the art at the time of filing to modify assembly of Cross in view of Mora and Sierra by including the cross members as taught by Sierra in order to provide mounting points for roof members.

As per claim 11 Cross in view of Mora and Sierra teaches the limitation according to claim 5 and Cross further discloses said plurality of filaments (see at least drop 
In other words, the examiner's position is that the drop yarns most proximate area 30 inherently are placed in tension when the inner and outer members are expanded in response to inflation which would drive the members apart at least somewhat.
However, in the alternative, if Cross in view of Mora and Sierra does not disclose "in tension", then it certainly would have been obvious to a skilled artisan art at the time of filing to modify the drop yarns most proximate area 30 of Cross by including the tensioning of the yarns as an obvious design choice in order to allow the panel to only bulge at the desired area and not at the edge of the desired area.

As per claim 12 Cross in view of Mora and Sierra teaches the limitation according to claim 5 and Sierra further discloses a floor (see "floor" proximate element 14, FIG. 7). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Cross in view of Mora and Sierra by including the floor as taught by Sierra in order to provide an enclosure which mitigates an unstable ground where the assembly is used.

Claim 13 rejected under 35 U.S.C. 103 as being unpatentable over Cross in view of Mora and Sierra as applied to claim 5 above and further in view of Jacques et al. US 8955258 B2 (Jacques).

comprising a vestibule.
Jacques teaches a vestibule, specifically:
comprising a vestibule (external chamber 2, FIG. 1B).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Cross in view of Mora and Sierra by including the external chamber as taught by Jacques in order to provide a more welcoming entry space as is old and well known in the art.

Claim 14-20 rejected under 35 U.S.C. 103 as being unpatentable over Cross in view of Shibaike et al. US 6282843 B1 (Shibaike), Mora and Sierra.
As per claim 14 the primary reference of Cross teaches a panel capable of use within a complex of multiple shelters, the panel comprising at least one inflatable panel (inflatable structural panel 10, FIG. 1) having a pressure relief valve (valve 35, FIG. 1), an exterior (skin 12, FIG. 1), an interior (skin 14, FIG. 1), but fails to explicitly disclose:
a complex comprising a first inflatable shelter;
 
a first flange extending outwardly from the exterior and directly connecting the at least one panel to a second inflatable panel, and 
a second flange directly connecting the at least one panel to the second inflatable panel on the interior, 
wherein each of the first and second flanges comprise a length of hook and loop fasteners along an interior surface; and 
a second inflatable shelter.
Shibaike teaches a structure of multiple structures, specifically:
a complex comprising a first inflatable shelter ("two pneumatic structures 10" FIG. 3); and
a second inflatable shelter ("two pneumatic structures 10" FIG. 3).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the panel of Cross by including the panel in a first and second structure in order to provide a larger sheltering capacity as taught by Shibaike to accommodate a larger need, and since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)..
 Mora teaches such flanges extending as claimed, specifically:
a first flange (see outer surface of 14 engaging 24, FIG. 1) extending outwardly from the exterior and directly connecting the at least one panel (side sections 14, FIG. 1) to a second inflatable panel (first section 12, FIG. 1), and 
a second flange (see inner surface of 14 engaging 24, FIG. 1)  directly connecting the at least one panel (side sections 14, FIG. 1) to the second inflatable panel (first section 12, FIG. 1) on the interior. 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Cross and Shibaike by including the extending portions as 
Sierra teaches such a fastener in an inflatable tube assembly, specifically:
wherein each of the first and second flanges comprise a length of hook and loop fasteners ("Velcro rings located at the ends of the connecting tubes" abstract) along an interior surface.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Cross in view of Mora by substituting the Velcro connections as taught by Sierra in order to selectively couple the members in a way which would expedite their disassembly which would have the effect of making the assembly easier to assemble.

As per claim 15 Cross in view of Shibaike, Mora and Sierra teaches the limitation according to claim 14 and Mora further discloses at least one column that is one of an inflatable column (inflatable members 24, FIG. 1), a non-inflatable column and an expandable column. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Cross in view of Shibaike, Mora and Sierra by including the inflatable corner members as taught by Mora for forming an angled wall.
 
As per claim 16 Cross in view of Shibaike, Mora and Sierra teaches the limitation according to claim 14 and Cross further discloses said at least one inflatable panel further comprises an airtight void (see "skins are brought together on all 

As per claim 17 Cross in view of Shibaike, Mora and Sierra teaches the limitation according to claim 16 and Cross further discloses said plurality of filaments (see at least drop yarns most proximate area 30) are in tension when the at least one inflatable panel is inflated (see FIG. 2).
In other words, the examiner's position is that the drop yarns most proximate area 30 inherently are placed in tension when the inner and outer members are expanded in response to inflation which would drive the members apart at least somewhat.
However, in the alternative, if Cross in view of Shibaike, Mora and Sierra does not disclose "in tension", then it certainly would have been obvious to a skilled artisan art at the time of filing to modify the drop yarns most proximate area 30 of Cross by including the tensioning of the yarns as an obvious design choice in order to allow the panel to only bulge at the desired area and not at the edge of the desired area.

As per claim 18 Cross in view of Shibaike, Mora and Sierra teaches the limitation according to claim 14 and Sierra further discloses the first inflatable shelter further comprises at least one ingress point (see opening at lowest point of FIG. 1). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Cross in view of Shibaike, Mora and Sierra by 

As per claim 19 Cross in view of Shibaike, Mora and Sierra teaches the limitation according to claim 14 and Sierra further discloses the first inflatable shelter further comprises at least one of a conduit, a roof and a floor (see "floor" proximate element 14, FIG. 7). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Cross in view of Shibaike, Mora and Sierra by including the floor as taught by Sierra in order to provide an enclosure which mitigates an unstable ground where the assembly is used.

As per claim 20 Cross in view of Shibaike, Mora and Sierra teaches the limitation according to claim 14 and Sierra further discloses a covering (mesh element, FIG. 1), wherein the at least one inflatable panel is connected to at least one of the following: (a) a roof; and (b) a cross member (see each member "connected to" a "cross member", FIG. 1). It would have been obvious to one of ordinary skill in the art at the time of filing to modify assembly of Cross in view of Shibaike, Mora and Sierra by including the cross members as taught by Sierra in order to provide mounting points for roof members.

Response to Arguments
Applicant’s arguments with respect to claim 1-8, 10-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J SADLON whose telephone number is (571)270-5730.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN D MATTEI can be reached on (571)270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/JJS/



/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635